Citation Nr: 0011346	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-00 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a pulmonary disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The appellant had active duty for training while a member of 
the West Virginia National Guard from February 1961 to August 
1961.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a Substantive Appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an August 1998 rating decision 
in which the RO denied the appellant's claims of entitlement 
for service connection for pulmonary tuberculosis (inactive) 
and acute bronchitis with asthma.  The appellant filed an NOD 
in October 1998, and the RO issued an SOC the following 
month.  The appellant filed a Substantive Appeal in December 
1998.  In September 1999, the appellant testified before the 
undersigned Member of the Board during a Video Conference 
Hearing.  

The Board notes, in addition, that the appellant had 
perfected an appeal as to the issue of a right shoulder 
disorder.  Subsequently, during his Video Conference Hearing, 
he withdrew that appeal from appellate status.  Furthermore, 
during the hearing, the issues on appeal as to service 
connection for pulmonary tuberculosis and acute bronchitis 
with asthma were, at the request of the appellant and his 
representative, consolidated into the single issue of service 
connection for a pulmonary disorder.  





FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained by the RO.  

2. Service medical records reflect that the appellant was 
treated for acute bronchitis, with an asthmatic component, 
in March 1961, while serving on active duty for training.  

3. The appellant was diagnosed with restrictive and 
obstructive disease of his lungs in December 1997.  

4. A radiographic study of the appellant's lungs, in April 
1998, revealed evidence of calcified granulomas within the 
right lung.  

5. The appellant's contention that he currently suffers from 
a pulmonary disorder which had its onset during active 
duty for training is not supported by any medical evidence 
that would render the claim for service connection for 
that disability plausible under the law.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for a pulmonary disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the appellant's service medical records reflects 
that, during an Army National Guard enlistment medical 
examination in October 1960, upon clinical evaluation, his 
chest and lungs were reported normal.  A subsequent chest X-
ray, undertaken at Camden-Clark Hospital in February 1961, 
was negative.  On February 25, 1961, during the course of the 
appellant's active duty for training, he was diagnosed with a 
cold.  Subsequently, a treatment note, dated in March 7, 
1961, revealed that he was treated for symptoms of cough with 
left upper chest pain.  Harsh breath sounds (BS) emanating 
from the left upper lobe were detected.  The appellant's 
temperature was reported as 101 degrees.  An associated chest 
X-ray was negative.  No diagnosis was noted, but the 
treatment plan included drug therapy, and he was assigned to 
quarters.  

In a March 8, 1961, treatment note, the appellant was 
reported to still be assigned to quarters, and his 
temperature was 100 degrees.  A March 9, 1961, treatment 
note, indicated that his condition had improved, his 
temperature was 98 degrees, and he was ready for duty.  On 
March 13, 1961, he was again examined, and reported a history 
of asthma and cough.  His chest was found to be clear to 
percussion and auscultation (P/A).  The examiner's impression 
was bronchitis, acute, with asthmatic component.  An 
associated chest X-ray was negative for pneumonia.  

In September 1962, the appellant was discharged from the West 
Virginia Army National Guard.  A separation medical 
examination is not available for review.  In a Report of 
Separation and Record of Service (NGB Form 22) the appellant 
was noted to have been honorably discharged.  The reason for 
the discharge was reported as "Change of Residence resulting 
in inability to perform military duties properly . . . ."  
The Form 22 indicated that the appellant had reverted to the 
control of the U.S. Army Reserve, to complete his remaining 
period of enlistment of some four years.  The record shows no 
further active duty for training;  A USAAC (U.S. Army 
Administration Center) Form 825, dated in September 1966, 
indicates that the appellant was discharged from the U.S. 
Army Reserve, effective at the end of that month, by reason 
of "Expiration of term of service."

In May 1998, the appellant submitted to the RO a VA Form 21-
526 (Veteran's Application for Compensation or Pension), in 
which he filed a claim, inter alia, for pulmonary 
tuberculosis (TB), inactive, as well as acute bronchitis and 
asthma.  Along with his application, he submitted a statement 
in which he contended that he had never had any problems with 
his lungs until he was exposed to tear gas in basic training.  
He also claimed that he had been in the same tent with 
another soldier who later developed TB.  The appellant noted 
that he was currently using an inhaler, and that he suffered 
from shortness of breath.  

In addition to his statement, the appellant submitted service 
personnel records, previously noted service medical records, 
and a medical report from P. Wesley Wilson, D.O., dated in 
December 1997.  In his report, Dr. Wilson noted the 
appellant's complaint of shortness of breath for years, 
especially with exertion, as well as the appellant's 
contention that he was exposed to toxic gas and that he had 
shared a tent with another soldier who was later diagnosed 
with TB.  Dr. Wilson also noted that a chest X-ray the 
appellant had brought with him to the examination, and which 
had been reportedly taken a few years previously, revealed 
calcified granulomas of the right lung.  This, Dr. Wilson 
opined, was evidence of, and consistent with, the appellant's 
history of pulmonary tuberculosis, inactive.  He indicated 
that these changes in the appellant's lungs would have 
developed several years following exposure to TB.  
Furthermore, Dr. Wilson reported that the appellant's 
pulmonary functions revealed evidence of restrictive and 
obstructive disease.  

In an August 1998 rating decision, the RO denied the 
appellant's claims for service connection for pulmonary 
tuberculosis (inactive) and acute bronchitis with asthma.  In 
October 1998, the appellant filed an NOD and submitted 
additional evidence for consideration.  In particular, a 
radiographic report from Camden-Clark Memorial Hospital, 
dated in April 1998, noted evidence of calcified granulomas 
within the right lung.  The report's impression indicated 
mild emphysematous changes present within both lungs.  A 
radiographic report from the VA Medical Center (VAMC) in 
Clarksburg, dated in September 1998, revealed changes in the 
appellant's lungs consistent with (chronic) obstructive 
pulmonary disease (COPD).  

In September 1999, the appellant testified before the 
undersigned Member of the Board during a Video Conference 
Hearing.  The appellant reiterated his previous contentions 
that his problems with his lungs began following his exposure 
to tear gas in a tear gas chamber while undergoing training 
at Fort Knox, KY.  The appellant also reported that he had 
received additional treatment for his lungs at Fort Leonard 
Wood, MO, on three separate occasions.  He testified that he 
later received treatment for his lungs in 1968 at a 
Leonardtown, MD, hospital, but he was unable to remember the 
name of the hospital.  He said that, in 1980, he underwent a 
chest X-ray, and doctors told him there was something wrong 
with the top part of his lungs.  In addition, the appellant 
testified that he was receiving treatment for COPD at the 
VAMC in Clarksburg, and was using two different kinds of 
inhalers, four times a day.  He further reported that he had 
trouble with his lungs all the time, and that he suffered 
from shortness of breath.  

II.  Analysis

With regard to the appellant's appeal, the threshold question 
to be answered is whether he has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  The United States Supreme 
Court declined to review the case.  Epps v. West, 118 S. Ct. 
2348 (1998).  See also Morton v. West, 12 Vet.App. 477, 480-1 
(1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  A veteran shall be granted 
service connection for tuberculosis, although not otherwise 
established as incurred in service, if the disease is 
manifested to a compensable degree within three years 
following service.  See 38 C.F.R. §§ 3.307, 3.309 (1999).  

Following a review of the evidence, the Board finds that the 
appellant has not submitted a well-grounded claim for service 
connection for a pulmonary disorder.  In reaching this 
conclusion, we note that the appellant's service medical 
records reflect complaints of chest pain, along with 
treatment for acute bronchitis, with a component of asthma.  
Radiographic studies of his lungs were negative. During this 
time, the appellant also reported sharing a tent with a 
soldier who was later diagnosed with TB.  No other treatment 
for a lung disorder during active duty for training is of 
record.

Thereafter, postservice medical records do not reflect 
findings for a pulmonary disorder until December 1997, when 
the appellant was examined by Dr. Wilson.  The physician 
noted that an X-ray taken of the appellant's lungs a few 
years earlier revealed findings of some calcified granulomas 
of the right lung, which was evidence of tuberculosis and 
consistent with the appellant's history.  Additional 
radiographic studies of the appellant's lungs in April and 
September 1998 revealed evidence of calcified granulomas, 
obstructive pulmonary disease, and emphysema.  No finding or 
diagnosis with respect to TB was reported.  

The clinical evidence of record does not reflect that the 
appellant currently suffers from chronic bronchitis or 
asthma.  In addition, while he has been diagnosed with 
obstructive pulmonary disease, the first diagnosis of record 
was not made until 1998, some 37 years following the 
appellant's separation from active duty for training in 1961, 
and no medical evidence has been presented linking the 
disorder to that period.  

The Board is also aware that while, based on Dr. Wilson's 
opinion, the appellant appears to have suffered from TB, 
there is no clinical evidence that he suffered from the 
disease during his active duty for training, and any 
conclusion that it did would be pure speculation.  Nor does 
the medical evidence of  record support a finding that TB was 
manifested to a compensable degree within the three-year 
presumption period following service.  See 38 C.F.R. 
§§ 3.307, 3.309 (1999).

We note that the Court of Appeals for Veterans Claims has 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet.App. 185, 187 (1999).  In addition, the 
Court has also held that a physician's opinion, predicated on 
a history related by the veteran, can be no better than the 
facts alleged by him.  See Elkins v. Brown, 5 Vet.App. 474, 
478 (1993); Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993); 
Swann v. Brown, 5 Vet.App. 229, 233 (1993).  We are aware 
that Dr. Wilson's opinion, with respect to the likelihood of 
the appellant's having contracted TB in service, is based 
upon an X-ray taken some 30 years following active duty for 
training, in addition to a history supplied by the appellant 
of his reported contact with another soldier who suffered 
from TB.  The opinion is not otherwise predicated upon any 
clinical data or other supportive rationale.  Therefore, Dr. 
Wilson's opinion may be considered as no more probative than 
the facts alleged by the appellant.  

The Board is also mindful that the Court of Appeals for 
Veterans Claims has held that a disorder suffered in service 
will be determined to be chronic under 38 C.F.R. § 3.303(b) 
when there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, while the appellant was 
noted to suffer acute bronchitis and a component of asthma 
during active duty for training, he has failed to provide 
competent medical evidence, i.e., a medical opinion, that he 
currently suffers from either condition postservice, or that 
his current lung problems are in some way related to these 
disorders.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  Here, as noted above, while the veteran 
was noted in service to suffer from bronchitis and asthma, no 
medical evidence is of record documenting post-service 
treatment for either disorder.  Furthermore, the veteran has 
not submitted any competent medical evidence linking the 
current diagnosis of obstructive pulmonary disease or 
emphysema to active service.  See McManaway v. West, 13 
Vet.App. 60, 66 (1999), noting that, even where a veteran 
asserts continuity of symptomatology since service, medical 
evidence is required to establish "a nexus between the 
continuous symptomatology and the current claimed condition . 
. . ."

Thus, under the circumstances described above, given the lack 
of competent medical evidence reflecting that the appellant's 
current pulmonary disorder is related to his active duty for 
training period, or that he suffers residuals of bronchitis 
or asthma as diagnosed also during this period, the Board 
finds he has not satisfied the threshold requirement for a 
well-grounded claim as set forth by the Court in Caluza, 
above.  

The appellant has been very specific in asserting that he 
suffers from a pulmonary disorder as a result of his active 
service.  While the Board does not doubt the sincerity of the 
appellant's contentions in this regard, and his belief that 
he suffers from a service-related disability, our decision 
must be based on competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service, in this instance, 
active duty for training.  Competent medical evidence has not 
been presented establishing that the appellant's current 
pulmonary disorder is service-related, or that he meets the 
requirements of the postservice presumption provisions for 
tuberculosis.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999); Rabideau v. Derwinski, Montgomery v. 
Brown, both supra.

In addition, although we do apreciate the appellant's 
forthright testimony at his hearing, he does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony, because, as a lay person, he 
is not competent to offer medical opinions.  See, e.g., 
Voerth v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported 
by medical evidence, a claimant's personal belief, no matter 
how sincere, cannot form the basis of a well-grounded 
claim.").  See Bostain v. West, 11 Vet.App. 124, 127 (1998), 
citing Espiritu, supra.  See also Carbino v. Gober, 10 
Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

We are cognizant that the appellant, during his Video 
Conference Hearing, reported that he was being treated for 
COPD at the VAMC in Clarksburg.  A review of the claims file 
does not reflect recent treatment records from that facility.  
However, the appellant has not reported that a doctor or 
other medical professional at the VAMC has linked his COPD to 
service, or related the disorder to his diagnosed bronchitis 
or asthma during his active duty for training.  Therefore, 
after careful review of the record, the Board can find no 
reason that a remand of the appellant's appeal, to obtain 
these additional records, would be judicially expedient or 
otherwise result in a different finding.  Thus, such a remand 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203, 207 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).

Under the law, the appellant is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a pulmonary disorder, regardless of the fact that 
he currently is not shown to be suffering from a disability 
that may be service-connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability or disabilities, and that such disability, 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the appellant further in its development, and the 
Board does not have jurisdiction to adjudicate it.  Morton, 
supra; Boeck v. Brown, 6 Vet.App. 14 (1993); Grivois v. 
Brown, 5 Vet. App. 136 (1994).  Accordingly, as a claim that 
is not well grounded does not present a question of fact or 
law over which the Board has jurisdiction, the claim for 
service connection for a pulmonary disorder must be denied.  
See Epps v. Gober, supra.


ORDER

Entitlement to service connection for a pulmonary disorder is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

